[Cite as State v. Bellomy, 2020-Ohio-6690.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 00001
FREDERICK BELLOMY                              :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Fairfield County
                                                   Court of Common Pleas, Case No.
                                                   2019CR191


JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            December 14, 2020



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

KYLE WITT                                          JAMES A. ANZELMO
Fairfield County Prosecutor                        446 Howland Drive
239 West Main Street                               Gahanna, OH 43230
Lancaster,, OH 43130
[Cite as State v. Bellomy, 2020-Ohio-6690.]


Gwin, P.J.

        {¶1}     Appellant, Frederick Bellomy [“Bellomy”], appeals from the December 2,

2019 Judgment Entry of the Fairfield County Court of Common Pleas imposing

consecutive sentences after a negotiated guilty plea.

                                         Facts and Procedural History

        {¶2}      Bellomy was indicted by the Fairfield County Grand Jury on April 10, 2019

on one count of Rape, a felony of the first degree, in violation of R.C. 2907.02 and one

count of Importuning, a felony of the third degree, in violation of R.C. 2907.07. A

superseding indictment was filed on August 29, 2019 that included the original counts of

Rape and Importuning and added an additional count of Tampering with Evidence, a

felony of the third degree, in violation of R.C. 2921.12. The Rape count relates to a minor

relative victim of Bellomy, C.M., and the Importuning count relates to a different minor

relative, A.M.

        {¶3}     Bellomy entered a plea to the counts of Rape and Importuning on October

23, 2019. The count of Tampering with Evidence was dismissed at that time. The trial

court during the plea colloquy informed Bellomy,

                 On Count One, the State is asking, from what I'm getting, 11 years.

        You and your counsel are hoping for 10. You're hoping that Count Two runs

        concurrent with Count One. The state is hoping that Count Two runs

        consecutive with Count One. Sounds like the State wants the full 36 months

        on Count Two. You're hoping for concurrent penalty, which means that

        you're hoping that the total sentence will be 10 years.

Change of Plea hearing, October 23, 2019 at 11-12.
Fairfield County, Case No. 2020 CA 00001                                                 3


        {¶4}   On November 20, 2019, a sentencing hearing was held. At that hearing the

mother and stepfather of the two victims, C.M. and A.M., gave statements as to the impact

that the Rape and Importuning offenses had on each of the children. Bellomy’s attorney

noted that he had confessed to the crimes. Sent. T. Nov. 20, 2019 at 12-13. Counsel

further referred to a report from Dr. Smith that indicated as a child and teenager, Bellamy

was repeatedly molested by different perpetrators. Sent. T. Nov. 20, 2019 at 23. The

molestation was "particularly destructive" to Bellomy, according to the psychiatrist who

examined him. Id. Bellomy's mother also spoke at the sentencing hearing.

        {¶5}   Having heard the arguments of the State of Ohio and Bellomy's counsel, as

well as the statements of the victims' family members, and, having reviewed the pre-

sentence investigation report, the trial court sentenced Bellomy to serve consecutive

sentences of eleven years on the count of Rape and three years on the count of

Importuning for a total sentence of fourteen years.

                                      Assignment of Error

        {¶6}   Bellomy raises one Assignment of Error,

        {¶7}   “I. THE TRIAL COURT UNLAWFULLY ORDERED BELLOMY TO SERVE

CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS TO DUE PROCESS,

GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION AND THE

FIFTH     AND     FOURTEENTH        AMENDMENTS           TO   THE     UNITED     STATES

CONSTITUTION.”
Fairfield County, Case No. 2020 CA 00001                                                       4


                                          Law and Analysis

       {¶8}   In his first assignment of error, Bellomy argues that the Court should vacate

the trial court's decision to impose consecutive sentences because the record does not

support the imposition of consecutive sentences. [Appellant’s Brief at 4].

                                          Law and Analysis

       Standard of Appellate Review.

       {¶9}   We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016–Ohio–1002, 59 N.E.3d 1231, ¶ 22;

State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31.

       {¶10} In State v. Gwynne, a plurality of the Supreme Court of Ohio held that an

appellate court may only review individual felony sentences under R.C. 2929.11 and R.C.

2929.12, while     R.C. 2953.08(G)(2) is the exclusive means of appellate review of

consecutive felony sentences. 158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169,

¶16-18; State v. Anthony, 11th Dist. Lake No. 2019-L-045, 2019-Ohio-5410, ¶60.

       {¶11} R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or

vacate a sentence and remand for resentencing where we clearly and convincingly find

that either the record does not support the sentencing court’s findings under R.C.

2929.13(B) or (D),      2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is

otherwise contrary to law. See, also, State v. Bonnell, 140 Ohio St.3d 209, 2014–Ohio–

3177, 16 N.E.2d 659, ¶ 28; State v. Gwynne, ¶16.

       {¶12} Clear and convincing evidence is that evidence “which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118(1954), paragraph three of the
Fairfield County, Case No. 2020 CA 00001                                                   5


syllabus. See also, In re Adoption of Holcomb, 18 Ohio St.3d 361 (1985). “Where the

degree of proof required to sustain an issue must be clear and convincing, a reviewing

court will examine the record to determine whether the trier of facts had sufficient

evidence before it to satisfy the requisite degree of proof.” Cross, 161 Ohio St. at 477

120 N.E.2d 118.

       {¶13} As the Ohio Supreme Court noted in Gwynne,

              Because R.C. 2953.08(G)(2)(a) specifically mentions a sentencing

       judge’s findings made under R.C. 2929.14(C)(4) as falling within a court of

       appeals’   review,   the    General   Assembly    plainly   intended      R.C.

       2953.08(G)(2)(a) to be the exclusive means of appellate review of

       consecutive sentences. See State v. Vanzandt, 142 Ohio St.3d 223, 2015-

       Ohio-236, 28 N.E.3d 1267, ¶ 7 (“We primarily seek to determine legislative

       intent from the plain language of a statute”).

       While R.C. 2953.08(G)(2)(a) clearly applies to consecutive-sentencing

       review, R.C. 2929.11 and 2929.12 both clearly apply only to individual

       sentences.

158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169, ¶¶16-17(emphasis in original).

       {¶14} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry[.]” State v. Bonnell, 140 Ohio St.3d

209, 2014-Ohio-3177, ¶37.         Otherwise, the imposition of consecutive sentences is

contrary to law. See Id. The trial court is not required “to give a talismanic incantation of
Fairfield County, Case No. 2020 CA 00001                                                6


the words of the statute, provided that the necessary findings can be found in the record

and are incorporated into the sentencing entry.” Id.

      ISSUE FOR APPEAL.

             A. Whether the trial court properly imposed consecutive sentences in

Bellomy’s case.

             R.C. 2929.14 (C)(4) Consecutive Sentences.

      {¶15} R.C. 2929.14(C)(4) concerns the imposition of consecutive sentences. In

Ohio, there is a statutory presumption in favor of concurrent sentences for most felony

offenses. R.C. 2929.41(A). The trial court may overcome this presumption by making

the statutory, enumerated findings set forth in R.C. 2929.14(C) (4). State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶23. This statute requires the trial court

to undertake a three-part analysis. State v. Alexander, 1st Dist. Hamilton Nos. C–110828

and C–110829, 2012-Ohio-3349, 2012 WL 3055158, ¶ 15.

      {¶16} R.C. 2929.14(C)(4) provides,

             If multiple prison terms are imposed on an offender for convictions of

      multiple offenses, the court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender’s conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction
Fairfield County, Case No. 2020 CA 00001                                                     7


       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶17} Thus, in order for a trial court to impose consecutive sentences the court

must find that consecutive sentences are necessary to protect the public from future crime

or to punish the offender. The court must also find that consecutive sentences are not

disproportionate to the offender’s conduct and to the danger the offender poses to the

public. Finally, the court must make at least one of three additional findings, which include

that (a) the offender committed one or more of the offenses while awaiting trial or

sentencing, while under a sanction imposed under R.C. 2929.16, 2929.17, or 2929.18, or

while under post release control for a prior offense; (b) at least two of the multiple offenses

were committed as part of one or more courses of conduct, and the harm caused by two

or more of the offenses was so great or unusual that no single prison term for any of the

offenses committed as part of any of the courses of conduct would adequately reflect the

seriousness of the offender’s conduct; or (c) the offender’s criminal history demonstrates
Fairfield County, Case No. 2020 CA 00001                                                  8


that consecutive sentences are necessary to protect the public from future crime by the

offender. See, State v. White, 5th Dist. Perry No. 12-CA-00018, 2013-Ohio-2058, ¶36.

        {¶18} In this case, the record does support a conclusion that the trial court made

all of the findings required by R.C. 2929.14(C)(4) at the time it imposed consecutive

sentences.

               R.C. 2929.14(C)(4): [T]he court may require the offender to serve the

        prison terms consecutively if the court finds that the consecutive service is

        necessary to protect the public from future crime or to punish the offender

        and that consecutive sentences are not disproportionate to the seriousness

        of the offender’s conduct and to the danger the offender poses to the public.

        {¶19} In the case at bar, the trial court made this finding on the record and in its

sentencing entry. Sent. T., Nov. 20, 2019 at 39-45; Sentencing Entry, filed Dec. 2, 2019

at 3.

               R.C. 2929.14(C)(4)(a): The offender committed one or more of the

        multiple offenses while the offender was awaiting trial or sentencing, was

        under a sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18

        of the Revised Code, or was under post-release control for a prior offense.

        {¶20} This factor does not apply in Bellomy’s case.

               R.C. 2929.14(C)(4)(b): At least two of the multiple offenses were

        committed as part of one or more courses of conduct, and the harm caused

        by two or more of the multiple offenses so committed was so great or

        unusual that no single prison term for any of the offenses committed as part
Fairfield County, Case No. 2020 CA 00001                                                    9


        of any of the courses of conduct adequately reflects the seriousness of the

        offender’s conduct.

        {¶21} The Court made no findings concerning this factor in Bellomy’s case.

               R.C. 2929.14(C)(4)(c): The offender’s history of criminal conduct

        demonstrates that consecutive sentences are necessary to protect the

        public from future crime by the offender.

        {¶22} In the case at bar, the trial court made this finding on the record and in its

sentencing entry. Sent. T., Nov. 20, 2019 at 39-45; Sentencing Entry, filed Dec. 2, 2019

at 3.

               B. Whether the trial court’s decision to impose consecutive sentences in

        Bellomy’s case is supported by the record.

        {¶23} According to the Ohio Supreme Court, “the record must contain a basis

upon which a reviewing court can determine that the trial court made the findings required

by R.C. 2929.14(C)(4) before it imposed consecutive sentences.” Bonnell, ¶28. “[A]s

long as the reviewing court can discern that the trial court engaged in the correct analysis

and can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id. at ¶29.

        {¶24} The plurality of the Ohio Supreme Court in Gwynne held that appellate

courts may not review consecutive sentences for compliance with R.C. 2929.11 and R.C.

2929.12. See 2019-Ohio- 4761, ¶18.

        {¶25} In the case at bar, the trial court heard from the parents of the victims, heard

from the witnesses presented by Bellomy, heard arguments from the state and defense

counsel and reviewed the presentence investigation report before imposing a sentence.
Fairfield County, Case No. 2020 CA 00001                                                     10


       {¶26} In the case at bar, the record supports that the harm caused to the victims

was “more serious” because of the age of the victims [2929.12(B)(1)]. The offense was

also more serious because Bellomy used his relationship with the victim to facilitate the

offenses. [2929.12(B)(6)]. Additionally, there were two separate victims in Bellomy’s

case. None of the factors set forth in 2929.12(C) are applicable to render the offenses

“less serious.”

       {¶27} Given that the trial court is not obligated to refer to every factor listed in R.C.

2929.12 as part of its sentencing analysis, “the defendant has the burden to affirmatively

show that the court did not consider the applicable sentencing criteria or that the sentence

imposed is ‘strikingly inconsistent’ with the applicable sentencing factors.” State v. Hull,

11th Dist. Lake No. 2016-L-035, 2017-Ohio- 157, ¶8. Bellomy has failed in this burden.

       {¶28} Accordingly, the trial court considered the purposes and principles of

sentencing [R.C. 2929.11] as well as the factors that the court must consider when

determining an appropriate sentence. [R.C. 2929.12]. The trial court has no obligation

to state reasons to support its findings. Nor is it required to give a talismanic incantation

of the words of the statute, provided that the necessary findings can be found in the record

and are incorporated into the sentencing entry.

       {¶29} Upon review, we find that the trial court's sentencing on the charges

complies with applicable rules and sentencing statutes. The sentence was within the

statutory sentencing range. We also find that the record in the case at bar supports the

trial court’s findings under R.C. 2929.14(C)(4). Furthermore, the record reflects that the

trial court considered the purposes and principles of sentencing and the seriousness and

recidivism factors as required in Sections 2929.11 and 2929.12 of the Ohio Revised Code
Fairfield County, Case No. 2020 CA 00001                                                    11


and advised Bellomy regarding post-release control. While Bellomy may disagree with

the weight given to these factors by the trial judge, Bellomy’s sentence was within the

applicable statutory range and therefore, we have no basis for concluding that it is

contrary to law.

          {¶30} Bellomy has failed to clearly and convincingly show that the trial court failed

to consider the principles of felony sentencing, or that the sentence is otherwise contrary

to law.

          {¶31} Upon review, we find that the trial court's sentencing on the charges

complies with applicable rules and sentencing statutes. The sentence was within the

statutory sentencing range. Further, the record contains evidence supporting the trial

court’s findings under R.C. 2929.14(C)(4). Therefore, we have no basis for concluding

that it is contrary to law.

          {¶32} Bellomy’s sole Assignment of Error is overruled.

          {¶33} The judgment of the Fairfield County Court of Common Pleas is affirmed.

By Gwin, P.J.,

Wise, John, J., and

Baldwin, J., concur